Case 1:19-cv-01695-LPS Document 145 Filed 03/04/21 Page 1 of 10 PageID #: 10736




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


DIEBOLD NIXDORF, INC., and
DIEBOLD SELF SERVICE SYSTEMS,

                     Plaintiffs,

             v.                                       C.A. No. 19-1695-LPS

HYOSUNG TNS, INC., and
NAUTILUS HYOSUNG AMERICA, INC.,

                     Defendants.



Rodger D. Smith II and Jennifer A. Ward, MORRIS, NICHOLS, ARSHT & TUNNELL LLP,
Wilmington, DE
Keith E. Broyles, David S. Frist, and Joshua M. Weeks, ALSTON & BIRD LLP, Atlanta, GA
      Attorneys for Plaintiffs.


Kelly E. Farnan, R ICHARDS, LAYTON & FINGER, P.A., Wilmington, DE
Kevin C. Wheeler, LATHAM & WATKINS LLP, Washington, DC
Amit Makker, LATHAM & WATKINS LLP, San Francisco, CA
      Attorneys for Defendants.



                                   MEMORANDUM OPINION




March 4, 2021
Wilmington, Delaware

UNSEALED ON
MARCH 8, 2021
Case 1:19-cv-01695-LPS Document 145 Filed 03/04/21 Page 2 of 10 PageID #: 10737
Case 1:19-cv-01695-LPS Document 145 Filed 03/04/21 Page 3 of 10 PageID #: 10738
Case 1:19-cv-01695-LPS Document 145 Filed 03/04/21 Page 4 of 10 PageID #: 10739
Case 1:19-cv-01695-LPS Document 145 Filed 03/04/21 Page 5 of 10 PageID #: 10740
Case 1:19-cv-01695-LPS Document 145 Filed 03/04/21 Page 6 of 10 PageID #: 10741
Case 1:19-cv-01695-LPS Document 145 Filed 03/04/21 Page 7 of 10 PageID #: 10742
Case 1:19-cv-01695-LPS Document 145 Filed 03/04/21 Page 8 of 10 PageID #: 10743
Case 1:19-cv-01695-LPS Document 145 Filed 03/04/21 Page 9 of 10 PageID #: 10744
Case 1:19-cv-01695-LPS Document 145 Filed 03/04/21 Page 10 of 10 PageID #: 10745
